In re Application of		:
CERTOPLAST TECHNISCHE 	:
KLEBEBANDER GMBH   		:			WITHDRAWAL 
Serial No. 16/326,274		:			FROM ISSUE
Filed:  February 18, 2019	:	

For:  CABLE-WRAPPING TAPE:

		
The above-identified application is withdrawn from issue after payment of the issue fee due to unpatentability of one or more claims.  See 37 CFR 1.313 (b).  

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.

Telephone inquiries should be directed to Alicia Chevalier at 571-272-1490.

The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.


/Timothy Meeks/
___________________________
Timothy Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

/SARAH N PAGE/Director Secretary, Art Unit 1700                                                                                                                                                                                                        
KF ROSS PC
311 E YORK ST
SAVANNAH GA GEORGIA 31401-3814